UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-6423


JULIAN EDWARD ROCHESTER,

                  Petitioner - Appellant,

             v.

SOUTH CAROLINA DEPARTMENT OF CORRECTIONS; T. TRAVIS MEDLOCK,
Attorney General of the State of South Carolina,

                  Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Henry M. Herlong, Jr., District
Judge. (3:93-cv-02670-WBT)


Submitted:    April 21, 2009                 Decided:   May 5, 2009


Before WILKINSON, MICHAEL, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Julian Edward Rochester, Appellant Pro Se. Donald John Zelenka,
Deputy Assistant Attorney General, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Julian Edward Rochester appeals the district court’s

order   denying   his    Fed.   R.   Civ.   P.   60(b)   motion.         Because

Rochester failed to make a substantial showing of the denial of

a constitutional right, we deny a certificate of appealability

and dismiss the appeal.         Rochester v. South Carolina Dept. of

Corrections, No. 3:93-cv-02670-WBT (D.S.C. Feb. 23, 2009).                    We

dispense   with   oral     argument    because    the    facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    DISMISSED




                                      2